DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The addition of an activatable icon and the number displayed by that icon indicating “a number of packages for delivery to the delivery address and the map is configured to receive and display a delivery status for each package and a
delivery type associated with each package, “is still the computer-(activatable icon) being used as a tool to implement the abstract idea. The claims still do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception. 
The recited claims are still directed to nonstatutory double patenting.  Although the claims at issue are not identical, they are not patentably distinct from each other as the only difference between the claims of the instant application and those of the ‘546 patent is the omission, in the instant application, of the certain limitations including the newly added claim language. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, displaying, generating and sending limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions
The limitations receiving, displaying, generating and sending limitations under their broadest reasonable interpretation, covers Certain Methods Of Organizing Human Activity, but for the recitation of generic computer components.  That is, other than recited, “memory, database, processor, user device, nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “memory, database, processor, user device, imaging device, package”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
mere instructions to apply the exception using a generic computer component- (memory, user device, icons, map and processor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception. The dependent claims further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 21-40 are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 27-33, 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-13, 16-19 and 20 of U.S. Patent No. 10.997,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims of the instant application and those of the ‘546 patent is the omission, in the instant application, of the following limitations of the independent claims:
… for delivery to a customer, the package being routed from the fulfillment center to a camp before delivery to the customer, wherein the package identifier is determined based on a scan of the package identifier by an imaging device on the first user device, and 
wherein the package identifier is automatically scanned upon alignment of an imaging region of the imaging device with the package identifier;
modify a database to assign the package identifier to a group, among a
plurality of groups, based on a delivery address associated with the
package identifier and a location of the camp to which the package
          is routed:
The remaining dependent claims of the ‘546 patent are identical or essentially identical to those of the instant application. For example:
             ‘250-Instant Application 				       ‘546 Patent
Claim 22
Claim 2
identifying a first subset of packages for delivery to delivery addresses located
within a first predetermined radius from the location of the camp;

grouping the first subset of packages into a first group, with a second subset of
packages remaining;

identifying, from the second subset of packages remaining, a third subset of
packages for delivery to delivery addresses located within a second
predetermined radius from the location of the camp, the second
predetermined radius being greater than the first predetermined radius; and
grouping the third subset of packages into a second group.
          identifying a first subset of       packages for delivery to delivery addresses located
within a first predetermined radius from the location of the camp;

grouping the first subset of packages into a first group, with a second subset of
packages remaining;

identifying, from the second subset of packages remaining, a third subset of
packages for delivery to delivery addresses located within a second
predetermined radius from the location of the camp, the second
predetermined radius being greater than the first predetermined radius;
and

grouping the third subset of packages into a second group.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628